DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with TJ Singh on 5/11/2022.
The application has been amended as follows: 
(Currently Amended) A method, comprising:
generating a code sequence for pairing an electronic device with an application executed by a processor of a controller, the controller being remote to the electronic device, and the electronic device and the controller interfacing with a server via a network connection, the server maintaining an invitation data structure to track any pending invitations sent by the controller to one or more users to interface with the electronic device;
wherein the code sequence includes a configuration mode portion indicating a role for a user of the controller, an invitation sequence having invitation code for the user, [[and]] a random code portion and a checksum based on the invitation code and the random code portion;
receiving the code sequence by the electronic device;
validating the code sequence by the electronic device by comparing at least a portion of the code sequence with information stored in a key data structure and verifying the checksum; and
in response to successful validation, pairing the electronic device to the controller for enabling the application to monitor and command the electronic device, and the electronic device adding an entry corresponding to the user in the key data structure indicating a user role for interfacing with the electronic device, based on the invitation code, and the electronic device instructing the server to remove an entry associated with the invitation code at the invitation data structure.	
(Original) The method of claim 1, wherein the server generates the random code portion of the code sequence.
(Original) The method of claim 1, wherein the electronic device is an electronic deadbolt. 
(Previously Presented) The method of claim 3, wherein the electronic deadbolt validates the code sequence using at least a portion of the key data structure stored at a memory device of the electronic deadbolt.
(Original) The method of claim 3, wherein the electronic deadbolt receives the code sequence via a user interface.
(Original) The method of claim 3, wherein the electronic deadbolt generates a unique key in response to the code sequence.
(Original) The method of claim 6, wherein the unique key is used to encrypt communication between the application and the electronic deadbolt.
(Currently Amended) A non-transitory machine readable medium having stored thereon instructions for performing a method comprising machine executable code which when executed by at least one machine, causes the machine to: 
generate a code sequence for pairing an electronic device with an application executed by a controller, the controller being remote to the electronic device, and the electronic device and the controller interfacing with a server via a network connection, the server maintaining an invitation data structure to track any pending invitations sent by the controller to one or more users to interface with the electronic device;
wherein the code sequence includes a configuration mode portion indicating a role for a user of the controller, an invitation sequence having invitation code for the user , [[and]] a random code portion and a checksum based on the invitation code and the random code portion; 
receive the code sequence by the electronic device;
validate the code sequence by the electronic device by comparing at least a portion of the code sequence with information stored in a key data structure and verifying the checksum; and
in response to successful validation, pair the electronic device to the controller for enabling the application to monitor and command the electronic device, and the electronic device adding an entry corresponding to the user in the key data structure indicating a user role for interfacing with the electronic device, based on the invitation code, and the electronic device instructing the server to remove an entry associated with the invitation code at the invitation data structure.	
(Original) The non-transitory machine readable medium of claim 8, wherein the server generates the random code portion of the code sequence.
(Original) The non-transitory machine readable medium of claim 8, wherein the electronic device is an electronic deadbolt. 
(Previously Presented) The non-transitory machine readable medium of claim 10, wherein the electronic deadbolt validates the code sequence using at least a portion of the key data structure stored at a memory device of the electronic deadbolt.
(Original) The non-transitory machine readable medium of claim 10, wherein the electronic deadbolt receives the code sequence via a user interface.
(Original) The non-transitory machine readable medium of claim 10, wherein the electronic deadbolt generates a unique key in response to the code sequence.
(Original) The non-transitory machine readable medium of claim 13, wherein the unique key is used to encrypt communication between the application and the electronic deadbolt.
(Currently Amended) A system for remotely controlling an electronic device, the system comprising:
a controller comprising a processor and a memory in which is stored a monitor and command application comprising a processor-executable program, which when executed by the processor operates the controller to monitor and command the electronic device wirelessly, the electronic device and the controller interfacing with a server via a network connection, the server maintaining an invitation data structure to track any pending invitations sent by the controller to one or more users to interface with the electronic device; 
wherein the application generates a registration code for the electronic device that includes a configuration mode portion indicating a role for a user of the controller, an invitation sequence having invitation code for the user and a random code portion and a checksum based on the invitation code and the random code portion; and
a user input interface on the electronic device for entering the registration code to pair the controller with the device upon successful validation of the entered registration code by comparing the entered registration code with at least a portion of information stored in a key data structure and verifying the checksum; wherein upon successful validation the electronic device adds an entry corresponding to the user in the key data structure indicating a user role for interfacing with the electronic device, based on the invitation code, and the electronic device instructs the server to remove an entry associated with the invitation code at the invitation data structure.
(Original) The system of claim 15, wherein the electronic device is an electronic deadbolt.
(Original) The system of claim 15, wherein the user input interface comprises a keyboard. 
(Original) The system of claim 15, wherein the controller is embodied in one or more of a smartphone, a smart tablet, and a portable computer.
(Currently Amended) The system of claim 15, wherein the electronic deadbolt validates the registration code using at least the portion of the key data structure stored at a memory device of the electronic deadbolt.
(Original) The system of claim 15, wherein the electronic deadbolt generates a unique key in response to the code sequence and the unique key is used encrypt communication between the application and the electronic deadbolt.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent Claims 1, 8 & 15, the prior art found does not specifically teach generating a code sequence for pairing an electronic device with an application executed by a processor of a controller, the controller being remote to the electronic device, and the electronic device and the controller interfacing with a server via a network connection, the server maintaining an invitation data structure to track any pending invitations sent by the controller to one or more users to interface with the electronic device; wherein the code sequence includes a configuration mode portion indicating a role for a user of the controller, an invitation sequence having invitation code for the user, a random code portion and a checksum based on the invitation code and the random code portion; receiving the code sequence by the electronic device; validating the code sequence by the electronic device by comparing at least a portion of the code sequence with information stored in a key data structure and verifying the checksum; and in response to successful validation, pairing the electronic device to the controller for enabling the application to monitor and command the electronic device, and the electronic device adding an entry corresponding to the user in the key data structure indicating a user role for interfacing with the electronic device, based on the invitation code, and the electronic device instructing the server to remove an entry associated with the invitation code at the invitation data structure.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Examiner Comments
Prior art of record does not teach a code sequence for an invitation code sent to pair a device with an application of a controller wherein the code sequence includes a configuration code for a user role, an invitation code, a random code and a checksum that is used in the verification process wherein if the validation is successful, the pairing of the device and the controller occurs. Additionally, adding an entry code for the user role in the data structure while also removing the invitation code. The prior art of record does not teach a detailed code structure as recited in the current application wherein the functionality of each portion of the code sequence that is utilized in the validation process and the pairing process is not taught in the prior art of record wherein the role of the user is saved once the pairing occurs and the invitation code is no longer needed. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590. The examiner can normally be reached Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGIE BADAWI/Primary Examiner, Art Unit 2179